Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This EXECUTIVE AGREEMENT (this “Agreement”) is entered into on this 13th day of
June, 2014 (the “Effective Date”), by Penn National Gaming, Inc., a Pennsylvania
corporation (the “Company”), and the senior executive who has executed this
Agreement below (“Executive”).

 

WHEREAS, each of the parties wish to enter into this Agreement, the terms of
which are intended to be in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”, see also
Section 21 hereof).

 

NOW, THEREFORE, the parties, in exchange for the mutual promises described
herein and other good and valuable consideration and intending to be legally
bound, agree as follows:

 

1.             Term.  The term of this Agreement shall begin on the Effective
Date and shall terminate on the earlier of the second anniversary of the
Effective Date or the termination of Executive’s employment with the Company;
provided, however, notwithstanding anything in this Agreement to the contrary,
Sections 5 through 21 shall survive until the expiration of any applicable time
periods set forth in Sections 6, 7 and 8.

 

2.             Termination by the Company.

 

(a)           Without Cause.  The Company may terminate Executive’s employment
at any time without Cause (as such term is defined in subsection (b) below)
effective immediately upon delivery of written notice to Executive, which notice
shall set forth the effective date of such termination.

 

(b)           With Cause.  The Company may terminate Executive’s employment at
any time for Cause effective immediately upon delivery of written notice to
Executive.  As used herein, the term “Cause” shall mean:

 

(i)            Executive shall have been convicted of, or pled guilty or nolo
contendere to, a felony or any misdemeanor involving allegations of fraud,
theft, perjury or conspiracy during the term of this Agreement;

 

(ii)           Executive is found disqualified or not suitable to hold a casino
or other gaming license by a governmental gaming authority in any jurisdiction
where Executive is required to be found qualified, suitable or licensed;

 

(iii)          Executive breaches any material Company policy or any material
term of this Agreement, including, without limitation, Sections 5 through 7 of
this Agreement and, in each case, fails to cure such breach within 15 days after
receipt of written notice thereof (to the extent curable);

 

(iv)          Executive misappropriates corporate funds as determined in good
faith by the Audit Committee of the Board;

 

(v)           the Company’s reasonable determination of Executive’s willful and
continued failure to perform Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical disability or mental
illness); or

 

1

--------------------------------------------------------------------------------


 

(vi)          the Company’s reasonable determination of Executive’s willful
engagement in illegal conduct or gross misconduct which is or is reasonably
expected to be materially injurious to the Company or one of its affiliates.

 

3.             Termination by Executive.  Executive may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, in which case no severance payments shall be due.

 

4.             Severance Pay and Benefits.  Subject to the terms and conditions
set forth in this Agreement, if Executive’s employment is terminated under
Section 2(a), then the Company will provide Executive with the following
severance pay and benefits (except in the event of a breach of the Release, as
defined below); provided, for purposes of Section 409A, each payment of
severance pay under this Section 4 shall be considered a separate payment:

 

(a)           Amount of Post-Employment Base Salary.  The Company shall pay to
Executive an amount equal to 24 months (the “Severance Period”) of base salary
at the rate in effect on the date of Executive’s separation from service (the
“Termination Date”). Subject to Sections 4(d) and 21, such amount shall be paid
in accordance with the Company’s regular payroll procedures for similarly
situated executives commencing on the Termination Date.

 

(b)           Amount of Post-Employment Bonus.  The Company shall pay to
Executive an amount equal to the product of 1.5 times the amount of annual cash
bonus compensation that would have been paid to Executive based on the actual
performance of the Company for the calendar year in which the Termination Date
occurred.  Such amount shall be paid on the date such bonus is paid to similarly
situated executives, which shall occur during the calendar year following the
calendar year in which the Termination Date occurred.

 

(c)           Continued Medical Benefits Coverage.  In addition to any statutory
COBRA rights, for the period beginning on the date of his separation from
service and ending the earlier of (a) the 3rd anniversary of his separation from
service or (b) the date on which he accepts employment with or provides service
to any other business or entity, the Company shall provide Executive, and if
applicable, spouse and any dependents, with medical benefits coverage
substantially similar to the coverage being offered at the time to its
executives (“Coverage”) ,the earlier of (a) or (b) being, the “Benefits
Termination Date”. The Executive shall participate in the medical benefits
program at  the cost share in place on the effective date of separation.
Following the Benefits Expiration Date, Executive, and if applicable, spouse and
any dependents, shall be permitted to continue the Coverage at Executive’s sole
expense for the remainder of the Executive’s life the “Life Coverage Period”).
If, during the Life Coverage Period, Executive accepts employment with, or
provides service to, in any capacity, any other business or entity, upon
commencement of such employment or services, the entitlement of the Executive
and then eligible dependents to participate in the Coverage plan shall terminate
automatically. Additionally, when the Executive becomes eligible for Medicare
coverage (or its successor government plan), the Coverage  shall become
secondary to Medicare.

 

(d)           Release Agreement.  Executive’s entitlement to any severance pay
and benefit entitlements under this Section 4 is conditioned upon Executive’s
first entering into a release substantially in the form attached as Exhibit A
(“Release”), a draft of which shall be delivered to Executive within 7 days
after the Termination Date.  Notwithstanding any other provision hereof, all

 

2

--------------------------------------------------------------------------------


 

payments to Executive shall be delayed until after the expiration of any
applicable revocation period with respect to the release, but in the event the
applicable revocation period spans two calendar years, the payments shall
commence in the second calendar year.  In no event shall any payment be made
later than March 15 of the calendar year following the year in which such
payment vests.  Executive also acknowledges that any severance pay under this
Section 4 is subject to the Company’s then-current Executive Incentive
Compensation Recoupment Policy.

 

5.             No Conflicts of Interest.  Executive agrees that throughout the
period of Executive’s employment hereunder, Executive will not perform any
activities or services, or accept other employment that would materially
interfere with or present a conflict of interest concerning Executive’s
employment with the Company.  Executive agrees and acknowledges that Executive’s
employment is conditioned upon Executive adhering to and complying with the
business practices and requirements of ethical conduct set forth in writing from
time to time by the Company in its employee manual, code of conduct or similar
publication.  Executive represents and warrants that no other contract,
agreement or understanding to which Executive is a party or may be subject to
will be violated by the execution of this Agreement by Executive.

 

6.             Confidentiality.

 

(a)           Definition.  “Confidential Information” means data and information
relating to the business of the Company or its affiliates, (i) which the Company
or its affiliates have disclosed to Executive, or of which Executive became
aware as a consequence of or in the course of his employment with the Company,
(ii) which have value to the Company or its affiliates, and (iii) which are not
generally known to its competitors.  Confidential Information will not include
any data or information that the Company or its affiliates have voluntarily
disclosed to the public (except where Executive made or caused that public
disclosure without authorization), that others have independently developed and
disclosed to the public, or that otherwise enters the public domain through
lawful means.

 

(b)           Restrictions.  Executive agrees to treat as confidential and will
not, without the prior written approval of the Company in each instance,
directly or indirectly use (other than in the performance of his duties of
employment with the Company or its affiliates), publish, disclose, copyright or
authorize anyone else to use, publish, disclose or copyright, any Confidential
Information obtained during his employment with the Company or its affiliates,
whether or not the Confidential Information is in written or other tangible
form.  This restriction will continue to apply for a period of 2 years after the
Termination Date.  Executive acknowledges and agrees that the prohibitions
against disclosure and use of Confidential Information recited in this section
are in addition to, and not in lieu of, any rights or remedies that the Company
or its affiliates may have available under applicable laws.

 

7.             Non-Competition.

 

(a)           As used herein, the term “Restriction Period” shall mean a period
equal to: (i) the 12-month period immediately following the Termination Date if
Executive’s employment terminates under circumstances where he is not entitled
to payments under Section 4 or 9 or (ii) the Severance Period if Executive’s
employment terminates under circumstances where he is entitled to payments under
Section 4 or 9.

 

(b)           During the term of this Agreement and for the duration of the
Restriction Period thereafter, Executive shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in

 

3

--------------------------------------------------------------------------------


 

connection with, any business or enterprise which owns or operates, or is
publicly seeking to own or operate, a gaming facility located within 150 miles
of any facility in which Company or its affiliates owns or operates or is
actively seeking to own or operate a facility at such time.

 

(c)           The foregoing restrictions shall not be construed to prohibit
Executive’s ownership of less than 5% of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising Executive’s rights as a shareholder, or seeks to
do any of the foregoing.

 

(d)           Executive acknowledges that the covenants contained in Sections 6
through 8 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and, in particular, that the
duration and geographic scope of such covenants are reasonable given the nature
of this Agreement and the position that Executive will hold within the Company. 
Executive further agrees to disclose the existence and terms of such covenants
to any employer that Executive works for during the Restriction Period.

 

8.             Non-Solicitation.  Executive will not, except with the prior
written consent of the Company, during the term of this Agreement and for a
period of 18 months after the Termination Date, directly or indirectly, solicit
or hire, or encourage the solicitation or hiring of, any person who is, or was
within a six month period prior to such solicitation or hiring, an executive or
management level employee of the Company or any of its affiliates for any
position as an employee, independent contractor, consultant or otherwise.

 

9.             Change of Control.

 

(a)           Definition.  The term Change of Control (“COC”) shall have the
meaning given to such term in the Company’s then current Long Term Incentive
Compensation Plan.

 

(b)           Payments.  In the event of a Change of Control, and either
(A) Executive’s employment is terminated without Cause within 24 months after
the effective date of the Change of Control or (B) Executive resigns from
employment for Post-COC Good Reason (as such term is defined in subsection
(f) below) within 24 months after the effective date of the Change of Control
(the effective date of such termination or resignation, the “Trigger Date”),
Executive shall be entitled to receive a cash payment in an amount equal to the
product of two times the sum of the Executive’s: (i) base salary and
(ii) targeted amount of annual cash bonus, at the rate in effect coincident with
the Change of Control or the Trigger Date, whichever is greater. Such payment
shall be in lieu of any payment to which Executive would be entitled under
Section 4, provided that Executive shall also be entitled to receive the
benefits set forth in Section 4(c).

 

(c)           Restrictive Provisions.  As consideration for the foregoing
payments, Executive agrees not to challenge the enforceability of any of the
restrictions contained in Sections 6, 7 or 8 of this Agreement upon or after the
occurrence of a Change of Control.

 

(d)           Release Agreement and Payment Terms.  Executive’s entitlement to
any severance pay and benefit entitlements under this Section 9 is conditioned
upon Executive’s first entering into a Release.  Notwithstanding any other
provision hereof, all payments to Executive shall be delayed until after the
expiration of any applicable revocation period with respect to the Release, but
in the event the applicable revocation period spans two calendar years, the
payments

 

4

--------------------------------------------------------------------------------


 

shall commence in the second calendar year.  In no event shall any payment be
made later than March 15 of the calendar year following the year in which such
payment vests.

 

(e)           Certain Other Terms.  In the event that the Company announces that
it has signed a definitive agreement with respect to a Change of Control or any
potential acquirer has publicly announced its intent to consummate a Change of
Control with respect to the Company, the provisions of this Section 9 shall
continue to apply to Executive if, during the period after the public
announcement and immediately preceding the date such transaction is consummated
or terminated, the Company terminates Executive’s employment without Cause;
provided, however, that, in such event, any amount payable under this Section 9
shall be reduced by any payments received pursuant to Section 4.

 

(f)            Post-COC Good Reason.  As used herein, the term “Post-COC Good
Reason” shall mean the occurrence of any of the following events that the
Company fails to cure within 10 days after receiving written notice thereof from
Executive (which notice must be delivered within 30 days of Executive becoming
aware of the applicable event or circumstance): (i) assignment to Executive of
any duties inconsistent in any material respect with Executive’s position
(including status, titles and reporting requirements), authority, duties or
responsibilities or inconsistent with Executive’s legal or fiduciary
obligations; (ii) any reduction in Executive’s compensation or substantial
reduction in Executive’s benefits taken as a whole; (iii) any travel
requirements materially greater than Executive’s travel requirements prior to
the Change of Control; (iv) an office relocation of greater than 50 miles from
Executive’s then current office or (v) any breach of any material term of this
Agreement by the Company.

 

10.          Property Surrender.  Upon termination of Executive’s employment for
any reason, Executive shall immediately surrender and deliver to the Company all
property that belongs to the Company, including, but not limited to, any keys,
equipment, computers, phones, credit cards, disk drives and any documents,
correspondence and other information, including all Confidential Information, of
any type whatsoever, from the Company or any of its agents, servants, employees,
suppliers, and existing or potential customers, that came into Executive’s
possession by any means during the course of employment.

 

11.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

 

12.          Jurisdiction.  The parties hereby irrevocably consent to the
jurisdiction of the courts of the Commonwealth of Pennsylvania for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be commenced, prosecuted and continued only in the state or federal courts
having jurisdiction for matters arising in Wyomissing, Pennsylvania, which shall
be the exclusive and only proper forum for adjudicating such a claim.

 

13.          Notices.  All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand delivered,
delivered by guaranteed next-day delivery or sent by facsimile (with
confirmation of transmission) or shall be deemed given on the third business day
when mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

 

5

--------------------------------------------------------------------------------


 

Wyomissing, Pennsylvania 19610

Attention: General Counsel

 

If to Executive, to:

 

His or her then current home address.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 13.

 

14.          Contents of Agreement; Amendment and Assignment.  This Agreement
sets forth the entire understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior or contemporaneous agreements
or understandings with respect to thereto.  This Agreement cannot be changed,
modified, extended, waived or terminated except upon a written instrument signed
by the party against which it is to be enforced.  Executive may not assign any
of his rights or obligations under this Agreement.  The Company may assign its
rights and obligations under this Agreement to any successor to all or
substantially all of its assets or business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, stock transfer or
otherwise.

 

15.          Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.  In addition, if any court
determines that any part of Sections 6, 7 or 8 hereof is unenforceable because
of its duration, geographical scope or otherwise, such court will have the power
to modify such provision and, in its modified form, such provision will then be
enforceable.

 

16.          Remedies.  No remedy conferred upon a party by this Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given under
this Agreement or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.  Executive acknowledges that money damages would not be
a sufficient remedy for any breach of this Agreement by Executive and that the
Company shall be entitled to specific performance and injunctive relief as
remedies for any such breach, in addition to all other remedies available at law
or equity to the Company.

 

17.          Construction.  This Agreement is the result of thoughtful
negotiations and reflects an arms’ length bargain between two sophisticated
parties, each with an opportunity to be represented by counsel.  The parties
agree that, if this Agreement requires interpretation, neither party should be
considered “the drafter” nor be entitled to any presumption that any ambiguities
are to be resolved in such party’s favor.

 

18.          Beneficiaries/References.  Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death or incapacity by giving the Company
written notice thereof.  In the event of Executive’s death or a judicial
determination of Executive’s incompetence,

 

6

--------------------------------------------------------------------------------


 

reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative. Except
as provided in this provision or Company affiliates, no third party
beneficiaries are intended.

 

19.          Withholding.  All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes, as the Company
is required to withhold pursuant to any law or governmental rule or regulation. 
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

20.          Regulatory Compliance.  The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.

 

21.          Section 409A.  The payments due under this Agreement are intended
to be exempt from Code Section 409A, but to the extent that such payments are
not exempt, this Agreement is intended to comply with the requirements of
Section 409A and shall be construed accordingly.  Any payments or distributions
to be made to Executive under this Agreement upon a separation from service (as
defined in Section 409A) of amounts classified as “nonqualified deferred
compensation” for purposes of Code Section 409A and do not satisfy an exemption
from the time and form of payment requirements of Section 409A, shall in no
event be made or commence until six months after such separation from service if
Executive is a specified employee (as defined in Section 409A).  Each payment of
nonqualified deferred compensation under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A.  Any reimbursements made
pursuant to this Agreement shall be paid as soon as practicable but no later
than 90 days after Executive submits evidence of such expenses to the Company
(which payment date shall in no event be later than the last day of the calendar
year following the calendar year in which the expense was incurred).  The amount
of such reimbursements during any calendar year shall not affect the benefits
provided in any other calendar year, and the right to any such benefits shall
not be subject to liquidation or exchange for another benefit.  Notwithstanding
anything herein to the contrary, the Company shall not have any liability to the
Executive or to any other person if the payments and benefits provided in this
Agreement that are intended to be exempt from or compliant with Code
Section 409A are not so exempt or compliant.

 

[Signatures on the Following Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Peter M. Carlino

 

Name:

Peter M. Carlino

 

Title:

Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                                (hereinafter referred to
as the “Employee”) and                            and its affiliates
(hereinafter referred to as the “Employer”).  In consideration of the mutual
promises and commitments made in this Agreement, and intending to be legally
bound, Employee, on the one hand, and the Employer on the other hand, agree to
the terms set forth in this Agreement.

 

1.             Employee is party to an Executive Agreement dated [DATE] (the
“Executive Agreement”).  Employer and Employee hereby acknowledge that
Employee’s Executive Agreement was terminated on [DATE].

 

2.             (a)           Following the execution of this Agreement, Employee
will be entitled to the post-employment benefits and subject to the
post-employment responsibilities set forth in his or her Executive Agreement.

 

(b)           If Employee accepts any employment with the Employer, or an
affiliate or related entity of the Employer, and becomes reemployed during the
Severance Period (as defined in the Executive Agreement), Employee acknowledges
and agrees that they will forfeit all future severance payments from the date on
which reemployment commences.

 

3.             (a)           When used in this Agreement, the word “Releasees”
means the Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, joint ventures and other
entities and their groups, divisions, departments and units, and their past and
present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

(b)           When used in this Agreement, the word “Claims” means each and
every claim, complaint, cause of action, and grievance, whether known or unknown
and whether fixed or contingent, and each and every promise, assurance,
contract, representation, guarantee, warranty, right and commitment of any kind,
whether known or unknown and whether fixed or contingent.

 

4.             In consideration of the promises of the Employer set forth in
this Agreement and the Executive Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that he (on behalf of either himself or
any other person or persons) ever had or now has against any and all of the
Releasees, or which he (or his heirs, executors, administrators or assigns or
any of them) hereafter can, shall or may have against any and all of the
Releasees, for or by reason of any cause, matter, thing, occurrence or event
whatsoever through the effective date of this Agreement.  Employee acknowledges
and agrees that the Claims released in this paragraph include, but are not
limited to, (a) any and all Claims based on any law, statute or constitution or
based on contract or in tort on common law, and (b) any and all Claims based on
or arising under any civil rights laws, such as any [STATE] employment laws, or
Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), or the
Federal Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)
(hereinafter referred to as the “ADEA”), and (c) any and all Claims under any
grievance or complaint procedure of any kind, and (d) any and all Claims based
on or arising out of or related to his recruitment by, employment with, the
termination of his employment with, his performance of any services in any
capacity for, or any business transaction with, each or any of the Releasees. 
Employee also understands, that by signing this Agreement, he is waiving all
Claims against any and all of the Releasees released by this Agreement;
provided, however, that as set forth in section 7 (f) (1) (c) of the ADEA, as
added by the Older Workers Benefit Protection Act of 1990, nothing in this
Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may

 

9

--------------------------------------------------------------------------------


 

arise after this Agreement is executed by Employee, or (ii) impair Employee’s
right to file a charge with the U.S. Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board or any state agency or to
participate in an investigation or proceeding conducted by the EEOC or any state
agency. Notwithstanding the foregoing, Employee agrees to waive Employee’s right
to recover individual relief in any charge, complaint, or lawsuit filed by
Employee or anyone on Employee’s behalf.

 

5.             Employee further certifies that he is not aware of any actual or
attempted regulatory, EEOC or legal violations by Employer and that his or her
separation is not a result of retaliation based on any legal rights or
opposition to an illegal practice.

 

6.             Employee covenants and agrees not to sue the Releasees and each
or any of them for any Claims released by this Agreement and to waive any
recovery related to any Claims covered by this Agreement.

 

7.             Employee agrees to provide reasonable transition assistance to
Employer (including without limitation assistance on regulatory matters,
operational matters and in connection with litigation) for a period of one year
from the execution of this Agreement at no additional cost; provided, such
assistance shall not unreasonably interfere with Employee’s pursuit of gainful
employment or result in Employee not having a separation from service (as
defined in Section 409A of the Internal Revenue Code of 1986).  Any assistance
beyond this period will be provided at a mutually agreed cost.

 

8.             Employee agrees that, except as specifically provided in this
Agreement, there is no compensation, benefits, or other payments due or owed to
him by each or any of the Releasees, including, without limitation, the
Employer, and there are no payments due or owed to him in connection with his
employment by or the termination of his employment with each or any of the
Releasees, including without limitation, any interest in unvested options, SARs,
restricted stock or other equity issued to, expected by or contemplated by any
of the Releasees (which interest is specifically released herein) or any other
benefits (including, without limitation, any other severance benefits).  For
clarity, Employee acknowledges that upon his separation date, he has no further
rights under any bonus arrangement or option plan of Employer. Employee further
acknowledges that he has not experienced or reported any work-related injury or
illness.

 

9.             Except where disclosure has been made by the Company pursuant to
applicable federal or state law, rule or regulation, Employee agrees that the
terms of this Agreement are confidential and that he will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to his spouse, his
attorney, his accountant, and to a government agency for the purpose of payment
or collection of taxes or application for unemployment compensation benefits. 
Employee agrees that his disclosure of the terms of this Agreement to his
spouse, his attorney and his accountant shall be conditioned upon his obtaining
agreement from them, for the benefit of the Employer, not to disclose or
publicize to any person or entity the terms of this Agreement and the amounts
paid or agreed to be paid under this Agreement. Further, Employer and Employee
agree not to make any false, misleading, defamatory or disparaging
communications, including blogs, posts on Facebook, twitter, other forms of
social media or any such similar communications, about the other party
(including without limitation Employer’s products, services, partners, investors
or personnel) and to refrain from taking any action designed to harm the public
perception of the other party or the Releasees.  Employee further agrees that he
has disclosed to Employer all information, if any, in his possession, custody or
control related to any legal, compliance or regulatory obligations of Employer
and any failures to meet such obligations.

 

10.          The terms of this Agreement are not to be considered as an
admission on behalf of either party.  Neither this Agreement nor its terms shall
be admissible as evidence of any liability or wrongdoing

 

--------------------------------------------------------------------------------


 

by each or any of the Releasees in any judicial, administrative or other
proceeding now pending or hereafter instituted by any person or entity.  The
Employer is entering into this Agreement solely for the purpose of effectuating
a mutually satisfactory separation of Employee’s employment.

 

11.          Sections 11 and 12 of the Executive Agreement shall also apply to
this Agreement.

 

12.          Along with the surviving provisions of the Executive Agreement,
this Agreement constitutes a complete and final agreement between the parties
and supersedes and replaces all prior or contemporaneous agreements, offer
letters, severance policies and plans, negotiations, or discussions relating to
the subject matter of this Agreement and no other agreement shall be binding
upon each or any of the Releasees, including, but not limited to, any agreement
made hereafter, unless in writing and signed by an officer of the Employer, and
only such agreement shall be binding against the Employer.

 

13.          Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.

 

14.          Employee acknowledges that he is signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms.

 

15.          All executed copies of this Agreement and photocopies thereof shall
have the same force and effect and shall be as legally binding and enforceable
as the original.

 

16.          Employee acknowledges that he has been given up to twenty-one (21)
days within which to consider this Agreement before signing it.  Subject to
paragraph 18 below, this Agreement will become effective on the date of
Employee’s signature hereof.

 

17.          For a period of seven (7) calendar days following his signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired.  Employee may revoke this Agreement at any time within that seven
(7) day period, by sending a written notice of revocation to the
                                                     of Employer. Such written
notice must be actually received by the Employer within that seven (7) day
period in order to be valid.  If a valid revocation is received within that
seven (7) day period, this Agreement shall be null and void for all purposes. 
Payment of the severance pay amount set forth in the Employee’s Executive
Agreement will be paid in the manner and at the time(s) described in the
Executive Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of [NUMBER] pages.

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------